Citation Nr: 1047942	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-01 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Wisconsin  Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968.  He passed away September [redacted], 2002.  The appellant 
is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

A hearing was held before the undersigned Veterans Law Judge in 
October 2010, and a transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In light of the medical evidence the appellant has submitted the 
Board believes that a VA medical opinion is required.  See Waters 
v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. 
Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).
  
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that in the 
context of a claim for Dependency and Indemnity Compensation 
(DIC) benefits, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

Here, the appellant was not notified of whether the Veteran had 
any service connected disabilities at the time of his death and 
was not informed of what evidence and information is required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

It is important to note that Board decisions are routinely 
vacated and remanded by the courts for a failure to meet all the 
requirements of Hupp, even when it appears that the appellant is 
aware of the standard of review.  Accordingly, the case must be 
remanded to afford the appellant appropriate VCAA notice.  

Additionally, it appears from a review of the claims file the 
Veteran received disability benefits from the Social Security 
Administration.  No clear determination as to the availability of 
any records which may have been in the possession of the SSA has 
been made.  The Court has indicated that medical records upon 
which an award of Social Security disability benefits has been 
predicated are relevant to VA claims for service connection.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on 
remand, the RO should attempt to obtain any available SSA 
records, including any medical records the Veteran submitted in 
support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 
183, 188 (2002) (possibility that SSA records could contain 
relevant evidence cannot be foreclosed absent a review of those 
records).

Accordingly, the case is REMANDED for the following action:

1.	The appellant should be afforded VCAA 
notice that complies with the Court's 
holding in Hupp v. Nicholson, 21 Vet. App. 
342 (2007).

2.	The RO should attempt to obtain any 
available SSA records, including any 
medical records the Veteran submitted in 
support of his claim.  

3.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of any additional evidence.  If 
the benefits sought are not granted, the 
appellant and her representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

4.	Thereafter, the RO should make 
arrangements for the Veteran's claims 
folder to be forwarded to an appropriate 
VA physician. The physician is asked to 
thoroughly review the records and opine 
whether it is at least as likely as not 
(fifty percent probability or more) that 
the Veteran's brain tumor was caused by 
exposure to herbicides in Vietnam. 

If any opinion cannot be provided without 
resort to speculation, the reviewing 
physician must provide the reasoning for 
that determination and clearly identify 
the precise facts which could not be 
determined.  In particular, the examiner 
should clarify whether the opinion could 
not be rendered due to limitations of 
knowledge in the medical community at 
large and not those of the particular 
examiner (e.g., whether there is need to 
resort to medical literature or obtain a 
specialist opinion, that there is 
insufficient medical knowledge that a 
specific in-service injury or disease 
could possibly cause the claimed 
condition, and/or that the actual cause 
cannot be selected from multiple potential 
causes).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

